        Case: 3:18-cv-00944-bbc Document #: 97 Filed: 11/30/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WISCONSIN

ADAM CHRISTOPHER,

       Plaintiff,

v.                                                                Case No. 18-CV-944-bbc
                                                                  Case Code:
GEORGIA KOTOHRYZ, ET AL.,

       Defendants.


       DEFENDANT LINDA KIMPEL’S MOTION FOR SUMMARY JUDGMENT
           FOR FAILURE TO EXHAUST ADMINISTRATIVE REMEDIES



NOW COMES the Defendant, Linda Kimpel, by and through her attorneys, Siesennop &

Sullivan, LLP, who hereby move this Court, pursuant to Federal Rule of Civil Procedure 56 for an

Order of Summary Judgment dismissing any and all claims against Linda Kimpel based on

Plaintiff’s failure to exhaust administrative remedies.


The grounds for this Motion are set forth in the accompanying Defendant’s Brief in Support of

Motion for Summary Judgment for Failure to Exhaust Administrative Remedies, the Declaration

of Joffrey K. Van Nostrand, attached Exhibits, and all pleadings of record.


Plaintiff is directed to Federal Rule of Civil Procedure 56 and the procedures set forth in this

Court’s Preliminary Pretrial Conference Order and Order filed October 22, 2019. (Dkt. # 94.)
        Case: 3:18-cv-00944-bbc Document #: 97 Filed: 11/30/19 Page 2 of 2



Dated this 30th day of November 2019.

                                             SIESENNOP & SULLIVAN, LLP
                                             Attorneys for Defendant,
                                             Linda Kimpel, RN

                                             Signed electronically by:
                                             s/Joffrey K. Van Nostrand
                                             W. Patrick Sullivan
                                             State Bar Number: 1006235
                                             Joffrey K. Van Nostrand
                                             State Bar Number: 1102835

PO ADDRESS
111 W. Pleasant Street, Ste. 110
Milwaukee, WI 53212
Telephone: 414-223-7900
Facsimile: 414-223-1199
psullivan@s-s-law.com
jvannostrand@s-s-law.com




                                        Page 2 of 2
